                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     STEPHANIE JENSEN,                                   Case No.17-cv-07320-EJD (VKD)
                                                        Plaintiff,
                                   9
                                                                                             ORDER RE JOINT DISCOVERY
                                                 v.                                          LETTER BRIEF RE PLAINTIFF'S
                                  10
                                                                                             INDEPENDENT MEDICAL EXAM
                                  11     DEARBORN NATIONAL LIFE
                                         INSURANCE,                                          Re: Dkt. No. 44
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          On June 10, 2019, the close of the fact discovery period, defendant Dearborn National Life

                                  15   Insurance Company (“Dearborn”) filed a noticed motion to compel plaintiff Stephanie Jensen to

                                  16   submit to an independent medical exam (“IME”). Dkt. No. 42. Dearborn claimed that although

                                  17   Ms. Jensen indicated she was willing to submit to an IME, she failed to respond when Dearborn

                                  18   attempted to follow up on certain issues. Id. On June 10, this Court terminated Dearborn’s

                                  19   noticed motion and directed the parties to file, by June 17, 2019, a joint discovery letter in

                                  20   compliance with the undersigned’s Standing Order for Civil Cases. Dkt. No. 43.

                                  21          The parties have now filed a joint discovery letter advising that they agree to an IME,

                                  22   which they stipulate should occur after the fact and expert discovery cutoffs. Dkt. No. 44. They

                                  23   request that this Court “retain jurisdiction over the IME” in the event disputes arise. They also ask

                                  24   for a “suspension” of the fact and expert discovery cutoff dates, which have already passed.

                                  25          Because the parties’ joint discovery letter presents no actual dispute for this Court to

                                  26   resolve, that matter is deemed moot. Inasmuch as all discovery matters have been referred to the

                                  27   undersigned for resolution, any disputes arising from the parties’ performance of their agreement

                                  28   regarding an IME should be directed to the undersigned magistrate judge. This Court, however,
                                   1   expresses no opinion as to the propriety of the parties’ agreement to conduct the IME after the fact

                                   2   and expert discovery deadlines. Additionally, the undersigned magistrate judge has no authority

                                   3   to suspend, extend, or modify any case management deadlines (Dkt. No. 37). All such requests

                                   4   must be submitted to Judge Davila, who presides over this matter.

                                   5          IT IS SO ORDERED.

                                   6   Dated: June 18, 2019

                                   7

                                   8
                                                                                                   VIRGINIA K. DEMARCHI
                                   9                                                               United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
